Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 


Status of Claims
	
	
Claims 9, 12, 14, 16, 19 and 20 have been amended.
Claims 9-20 are currently pending and have been examined. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims state “tracking media and advertising by listening for an audio waveform selected from the group consisting of a selected  broadcast media transmission AND a selected advertisement (emphasis added). Requiring both a broadcast media AND selected advertisement is subject matter added to the claims that is not supported by the specification. Applicant points to support in paragraph [0013] of the instant specification, however paragraph [0013] only provides support for broadcast media transmission OR advertisement. See at least “In some embodiments, the device listens for select advertising, identifies the selected advertisement, then starts recording customers' reactions. In some embodiments, the device listens for broadcast media, identifies the program, then starts recording customers' reactions. By listening and identifying advertisements OR other broadcast media through audio waveforms,…(emphasis added)” Claims 10, 11, 13-15, 17, 18 and 20 depend from claims 1 and 16 and do not cure the deficiencies above.




Claim Rejections - 35 USC § 101

Claims 9-20 are drawn to a system and computer program product (i.e., a machine/manufacture). As such, claims 9-20 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 9-20 do not describe an abstract idea. As such the claims represent eligible subject matter.
	


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (2015/0379981) in view of Black (8,255,948).

Claim 9
Balasubramanian discloses the techniques to associate advertisements with individuals based on analysis of audio recordings.
one or more computer processors (Balasubramanian [0029]);
one or more non-transitory computer-readable storage media (Balasubramanian [0029]);
program instructions, stored on the one or more non-transitory computer-readable storage media, which when implemented by the one or more processors, cause the computer system to perform the steps of: tracking broadcast media programing and advertising across multiple platforms by listening for an audio See at least [0086] “As one example, depending on approximately when and where the user input is received or accepted, the interest element identification module 630 may access information on what was playing on a user's radio or television [multiple platforms] at that time.” See also [0021] “the platform gathers contextual and other information to infer the user's most likely candidate of interest. This contextual/other information can include the station user is listening to…” See the rejection under 35 USC 112 above.
recording by an audio recording device the audio input from the selected broadcast media program transmission or the selected advertisement; (Balasubramanian [Figure 7, 705][0067]). Where the reference teaches “At block 705, the noise sourcing module 620 receives and stores audio data [advertisement] with background sounds as noise data for various environments.” See also [0037][0054] Where the ad data is stored [recorded] and logged. 
digitally converting the recorded audio See at least “the interest element identification module 630 analyzes the specific media contents [audio] to deduce information possibly related to interest elements, using natural language processing, image matching, text analysis or other techniques.” The reference also teaches that the media content can constitute translations of the specific media content for further analysis. Broadly interpreted the waveform [content] is a type of translation of the audio data received, where the waveform [content] is a type of expression of the audio data. See also [0077] where the reference teaches identifying the advertisement “As one example, the system may be used to monitor background audio to detect, e.g., an advertisement and perform an analysis of that advertisement, such as comparing it against a database to identify the particular advertisement that a user is currently listening to, in a manner similar to how Shazam analyzes audio, compares it to a database and determines which song is being played.” See [0087] for text analysis “In some implementations, the interest element identification module 630 analyzes the specific media contents to deduce information possibly related to interest elements, using natural language processing, image matching, text analysis or other techniques.”
in response to identifying the selected broadcast media program transmission or the selected advertisement, monitoring the audio recording device for an input of an audio See at least “a vehicle dashboard may include a computing system that listens to the driver and delivers information in response to the driver's questions about anything, from vehicle radio content to information displayed on a billboard at an intersection the vehicle just passed by.
recording by the audio See at least “For example, if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate..” See also [0043] “a microphone of a device, such as a mobile device or a video game console, can record and transmit to the voice-controlled advertisement platform a recording of words spoken by the user.”
analyzing the recorded individual audio 
digitally converting the recorded individual audio See also “The user input analysis module 610 therefore analyzes the speech recognized by the speech recognition module 420 according to the customer grammars to extract any useful information, using various natural language processing techniques.”  See also [0055] which teaches “The speech recognition module 520 receives audio data and generates a transcription of spoken words [audio input to text] represented by the audio data.
Balasubramanian does not explicitly disclose converting the recorded individual audio waveform input to text using natural language processing. However, Balasubramanian teaches analyzing a transcription of the spoken words. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the input would be in audio waveform and converted to text using natural language processing because waveforms are a higher quality of sound and natural language processing is an efficient tool to understand context of words.
analyzing the digitally converted text of the audio of the at least one individual that has heard the selected broadcast media program transmission audio in real time using natural language processing to identify at least one user sentiment related to the identified media content (Balasubramanian [0023][0085]); See also “The user input analysis module 610 therefore analyzes the speech recognized by the speech recognition module 420 according to the customer grammars to extract any useful information, using various natural language processing techniques.” 
performing contextual analysis by analyzing the at least one user sentiment of the at least one individual that has heard the selected broadcast media program transmission audio or the selected advertisement audio in context with the identified media content to obtain contextual data based on combining the analysis of the at least one user sentiment and the identified media content (Balasubramanian [0023]); See at least “For example, if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry [sentiment], then the system delivers an ad related to the opposing political candidate..”
storing the contextual data obtained from the contextual analysis (Balasubramanian [0037][0084][Figure 6, 610]);
identifying at least one advertisement targeted to the at least one demographic segment based on the contextual data obtained from the contextual analysis; and outputting to a display of a device of the at least one individual that has heard the selected  broadcast media program  transmission audio or the selected advertisement audio the identified at least one targeted advertisement (Balasubramanian [0021][0022]). See at least “the platform gathers contextual and other information to infer the user's most likely candidate of interest.” See also [0053] for displaying the advertisement.
Balasubramanian does not explicitly disclose audio waveforms. However, Balasubramanian teaches analyzing the content of an audio conversation in order to add information to the relevant content in the form of content/ advertising, etc. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this user response input would be in an audio waveforms because it is a higher quality of sound. 
Balasubramanian does not explicitly teach classifying the user into a demographic segment. Black et. al. teaches extracting data and determining demographic data of the audience of the content.
classify the at least one individual that has heard the selected broadcast media program transmission audio into at least one demographic segment (Black Column 10 and Lines 21-27][Claim 1]) See at least “The learning module 207, which can be built using training data extracted from the incoming data, communicates with the classification engine 213 to determine demographic data associated with the audience of the content.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying advertisements targeted to individuals based on analysis of audio recordings, as taught by Balasubramanian, the method of classify users who have heard the audio, as taught by Black et al., to provide more targeted content to the listener/user.

Claim 10 
Balasubramanian teaches the limitations above, but does not teach real time verbal reaction to detected content. 
wherein each of the recording and analyzing steps are performed in real time for identifying the at least one targeted advertisement based on real time verbal reaction of the at least one individual   (Balasubramanian [0077]) Where the reference teaches an automated system. While the reference does not explicitly teach a real time system, in View of Official Notice that immediate processing is old and well known to satisfy a real time disclosure, the reference does teach that immediate processing of information [0054],  it would be obvious to teach a real time system to provide more assistance to a user.

Claim 11 
Balasubramanian teaches the limitations above but does not explicitly teach refining future advertisements:
storing sentiment data obtained from the sentiment analysis, storing contextual data obtained from the contextual analysis and refining at least one future targeted advertisement based on the stored sentiment and contextual data (Balasubramanian [0054][0078]) Where the reference teaches storing “the user data [sentiment data], the media data, the environment data [contextual data], the conversation data, and the advertisement data respectively into the user database 450, the media database 465, the environment database 485, the conversation database 460, and the advertisement database 455.” See also [0079] where the reference teaches that based on the environment the content choice that is delivered varies. See at least “the system could engage a more soothing dialogue when it recognizes that the driver is in stop-and-go type driving (city or in traffic on a freeway), be more verbose or entertaining when it recognizes that the car is on the freeway, and so on.” While the reference does not explicitly teach refining a future advertisement, the reference clearly teaches an adaptable system that sends real time relevant content with each audio input cycle. It would be obvious to modify the reference to teach refining future advertisements because the system learns and adapts to the user, and can provide more relevant content. See also [0023] “if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate.”

Claim 13 
Balasubramanian teaches:
further comprising analyzing the digitally converted text of the at least one individual using psycholinguistics to identify user sentiment of the individual (Balasubramanian [0023]). See [0055] which teaches “The speech recognition module 520 receives audio data and generates a transcription of spoken words [audio input to text] represented by the audio data. See also where psycholinguistics is defined as the study of mechanisms in which languages are processed and represented in the mind and brain, and the reference teaches that the language information considers what sounds and/or words are used in context with each other (psycholinguistics). See “the system may analyze the received utterance and compare recognized words to a dictionary having certain words flagged with an associated emotion or sentiment [context with each other], and thereby infer that the user is, e.g. angry based on use of profanity, particularly if the system has not previously recognized frequent use of profanity by this user.” 


Claim 15 
Balasubramanian discloses the limitations above:
storing the sentiment data and storing contextual data on the cloud and refining at least one future targeted advertisement based on the sentiment and contextual data stored on the cloud (Balasubramanian [0056][0054][0078]) Where the reference teaches storing “the user data [sentiment data], the media data, the environment data [contextual data], the conversation data, and the advertisement data respectively into the user database 450, the media database 465, the environment database 485, the conversation database 460, and the advertisement database 455.” See also [0079] where the reference teaches that based on the environment the content choice that is delivered varies. See at least “the system could engage a more soothing dialogue when it recognizes that the driver is in stop-and-go type driving (city or in traffic on a freeway), be more verbose or entertaining when it recognizes that the car is on the freeway, and so on.” While the reference does not explicitly teach refining a future advertisement, the reference clearly teaches an adaptable system that sends real time relevant content with each audio input cycle. It would be obvious to modify the reference to teach refining future advertisements because the system learns and adapts to the user, and can provide more relevant content. See also [0023] “if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate.”









Claim 16
Balasubramanian teaches associating advertisements with individuals based on analysis of audio recordings.
program instructions on a non-transitory computer-readable storage medium, where execution of the program instructions using a computer causes the computer to perform a method for identifying advertisements targeted to individuals based on analysis of audio recordings (Balasubramanian [0031]); 
tracking broadcast media programming and advertising across multiple platforms by listening for an audio See at least [0086] “As one example, depending on approximately when and where the user input is received or accepted, the interest element identification module 630 may access information on what was playing on a user's radio or television [multiple platform] at that time.” See also [0021] “the platform gathers contextual and other information to infer the user's most likely candidate of interest. This contextual/other information can include the station user is listening to…”
recording by an audio recording device the audio Where the reference teaches “At block 705, the noise sourcing module 620 receives and stores audio data with background sounds as noise data for various environments.” See the rejection under 35 USC 112 above.
digitally converting the recorded audio See at least “the interest element identification module 630 analyzes the specific media contents [audio] to deduce information possibly related to interest elements, using natural language processing, image matching, text analysis or other techniques.” The reference also teaches that the media content can constitute translations of the specific media content for further analysis. Broadly interpreted the waveform [content] is a type of translation of the audio data received, where the waveform [content] is a type of expression of the audio data. See also [0077] where the reference teaches identifying the advertisement “As one example, the system may be used to monitor background audio to detect, e.g., an advertisement and perform an analysis of that advertisement, such as comparing it against a database to identify the particular advertisement that a user is currently listening to, in a manner similar to how Shazam analyzes audio, compares it to a database and determines which song is being played.” See [0087] for text analysis “In some implementations, the interest element identification module 630 analyzes the specific media contents to deduce information possibly related to interest elements, using natural language processing, image matching, text analysis or other techniques.”
recording by the audio recording device the audio input from at least one individual that has heard the selected broadcast media program transmission audio or the selected advertisement audio, the recorded individual audio input being a real time verbal reaction to the media content of the audio input from the selected broadcast media program transmission or the selected advertisement  (Balasubramanian [0023]); See at least “For example, if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate..” See also [0043] “a microphone of a device, such as a mobile device or a video game console, can record and transmit to the voice-controlled advertisement platform a recording of words spoken by the user.”
analyzing the recorded individual audio 
digitally converting the recorded individual audio See also “The user input analysis module 610 therefore analyzes the speech recognized by the speech recognition module 420 according to the customer grammars to extract any useful information, using various natural language processing techniques.”  See also [0055] which teaches “The speech recognition module 520 receives audio data and generates a transcription of spoken words [audio input to text] represented by the audio data.
Balasubramanian does not explicitly disclose converting the recorded media audio waveform input to text using natural language processing. However, Balasubramanian teaches analyzing a transcription of the spoken words. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the input would be in audio waveform and converted to text using natural language processing because waveforms are a higher quality of sound and natural language processing is an efficient tool to understand context of words.
analyzing the digitally converted text of the audio of the at least one individual that has heard the selected broadcast media program transmission audio in real time using natural language processing to identify at least one user sentiment related to the identified media content (Balasubramanian [0023][0085]); See also “The user input analysis module 610 therefore analyzes the speech recognized by the speech recognition module 420 according to the customer grammars to extract any useful information, using various natural language processing techniques.”
performing contextual analysis by analyzing the at least one user sentiment of the at least one individual that has heard the selected broadcast media program transmission audio or the selected advertisement in context with the identified media content to obtain contextual data based on combining the analysis of the at least one user sentiment and the identified media content (Balasubramanian [0023]); See at least “For example, if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate..”
storing the contextual data obtained from the contextual analysis (Balasubramanian [0037][0084][Figure 6, 610]);
identifying at least one advertisement targeted to the at least one demographic segment based on the contextual data obtained from the contextual analysis; and outputting to a display of a device of the at least one individual that has heard the selected broadcast media program transmission audio or the selected advertisement audio the identified at least one targeted advertisement (Balasubramanian [0021][0022]). See at least “the platform gathers contextual and other information to infer the user's most likely candidate of interest.” See also [0053] for displaying the advertisement.
Balasubramanian does not explicitly disclose audio waveforms. However, Balasubramanian teaches analyzing the content of an audio conversation in order to add information to the relevant content in the form of content/ advertising, etc. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this user response input would be in an audio waveform because it is a higher quality of sound. 
Balasubramanian does not explicitly teach classifying the user into a demographic segment. Black et. al. teaches extracting data and determining demographic data of the audience of the content.
to classify the at least one individual that has heard the selected broadcast media program transmission audio into at least one demographic segment (Black [Column 10 and Lines 21-27][Claim 1]) See at least “The learning module 207, which can be built using training data extracted from the incoming data, communicates with the classification engine 213 to determine demographic data associated with the audience of the content.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of identifying advertisements targeted to individuals based on analysis of audio recordings, as taught by Balasubramanian, the method of classify users who have heard the audio, as taught by Black et al., to provide more targeted content to the listener/user.

Claim 17
Balasubramanian teaches the following limitations:
wherein each of the recording and analyzing steps are performed in real time for identifying the at least one targeted advertisement based on real time verbal reaction of the at least one individual  (Balasubramanian [0077]) Where the reference teaches an automated system. While the reference does not explicitly teach a real time system, in View of Official Notice that immediate processing is old and well known to satisfy a real time disclosure, the reference does teach that immediate processing of information [0054],  it would be obvious to teach a real time system to provide more assistance to a user.
Claim 18 
Balasubramanian teaches the limitations above but does not teach explicitly teach refining future advertisements. 
further comprising analyzing the digitally converted text of the at least one individual using psycholinguistics to identify user sentiment of the individual (Balasubramanian [0023]) Where psycholinguistics is defined as the study of mechanisms in which languages are processed and represented in the mind and brain, and the reference teaches that the language information considers what sounds and/or words are used in context with each other (psycholinguistics), See “the system may analyze the received utterance and compare recognized words to a dictionary having certain words flagged with an associated emotion or sentiment, and thereby infer that the user is, e.g. angry based on use of profanity, particularly if the system has not previously recognized frequent use of profanity by this user.” 
storing user sentiment data obtained from the user sentiment analysis, storing contextual data obtained from the contextual analysis and refining at least one future targeted advertisement based on the stored user sentiment and contextual data (Balasubramanian [0054][0078]) Where the reference teaches storing “the user data [sentiment data], the media data, the environment data [contextual data], the conversation data, and the advertisement data respectively into the user database 450, the media database 465, the environment database 485, the conversation database 460, and the advertisement database 455.” See also [0079] where the reference teaches that based on the environment the content choice that is delivered varies. See at least “the system could engage a more soothing dialogue when it recognizes that the driver is in stop-and-go type driving (city or in traffic on a freeway), be more verbose or entertaining when it recognizes that the car is on the freeway, and so on.” While the reference does not explicitly teach refining a future advertisement, the reference clearly teaches an adaptable system that sends real time relevant content with each audio input cycle. It would be obvious to modify the reference to teach refining future advertisements because the system learns and adapts to the user, and can provide more relevant content. See also [0023] “if the system detects context information in the user's environment related to a political candidate, and the system detects that the user is angry, then the system delivers an ad related to the opposing political candidate.”

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (2015/0379981) and Black (8,255,948)  in view of Bennett (9,177,060).

Claim 14 and 20
Balasubramanian and Black teach the limitations above but do not explicitly teach analyzing social media. Bennett teaches a computer implemented system, method and/or apparatus implementing business intelligence algorithms by utilizing content gathered from the Internet, television and radio stations, document repositories, and delivering computational results and data indicative of the intelligence via pre-configured and/or customized graphical user interfaces:
further comprising analyzing social media associated with theSee at least “a method, system and apparatus for mapping a geographic reach of television and radio stations to the topics and sentiments, then comparing that data to readership of similar comments within social media and measure the response( s) in a social sphere.” See also Lines 25-30 where the reference teaches “tracking advertisements and topics, sentiment(s), and top conversation(s) related to the advertisements; and tracking advertisement related content across IP address so that topic and sentiment profile can be created per IP address.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for identifying advertisements targeted to individuals based on analysis of audio recordings, as taught by Balasubramanian and Black, the method of using social media to enhance the sentiment analysis, as taught by Bennett, to provide dynamic advertising based on user actions, which overcomes the problems and shortcomings of conventional techniques.


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (2015/0379981) and Black (8,255,948)  in view of Ahmed (2015/0026708).

Claim 12 and 19
Balasubramanian and Black teach the limitations above but do not explicitly teach an always on device. Ahmed teaches a device that continuously monitors:
listening for the selected broadcast media transmission and the selected advertisement audio and the individual audio using an always-on audio recording device and monitoring the always-on audio recording device at regular intervals to determine whether the selected broadcast media transmission is active. (Ahmed [0012][0029]). See at least “In some embodiments, media content-including, without limitation, movies, television programs, music, video games, and/or the like-may be presented to a user(s) via a presence detection device ("PDD") [audio recording device], and information regarding such presented media content [selected broadcast media or advertisement] may be monitored and sent to a server for analysis. The user(s) (and the user(s)'s reactions) may be monitored, and such monitored data may also be sent to the server for analysis. The server might determine (and present to the user(s)) at least one advertisement, based at least in part on each of one or more of the monitored media content, the monitored user(s), presence information of the user(s), user profile of the user(s), demographic group(s) of each user, and/or the like.” See [0064] where the presence detection device continually or periodically monitors for presence of a user. It is the Examiner position that the reference teaches that the presence detection device is continually monitoring for a user presence and is also monitoring the room for what the user is doing. See the specification at [0020] which discloses “the computer implemented method includes the listening device 12 performing within steps S 100 and S 104 listening for media audio and individual audio using an always-on audio recording device and monitoring the always-on audio recording device at regular intervals to determine whether the media transmission is active.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for identifying advertisements targeted to individuals based on analysis of audio recordings, as taught by Balasubramanian and Black, the method of using an always on device, as taught by Ahmed, to address the a need for solutions that allow for more flexible and robust advertising functionalities based on presence information of a user, and some such solutions can employ the powerful user devices already resident in many users' homes.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Os (2015/0382047) which discloses always listening devices.



Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the arguments do not apply to the references being used with regard to amended claim language in the current rejection. 

Applicant argues: Balasubramanian does not disclose "tracking broadcast media programing and advertising across multiple platforms"

Examiner respectfully disagrees. See [0086] “As one example, depending on approximately when and where the user input is received or accepted, the interest element identification module 630 may access information on what was playing on a user's radio or television [multiple platforms] at that time.” See also [0021] “the platform gathers contextual and other information to infer the user's most likely candidate of interest. This contextual/other information can include the station user is listening to…” Where the specification teaches at paragraph [0013] that the tracking is across many platforms, including internet, television, radio, and other platforms on which media is or becomes available.


Applicant argues: Claims 9, 12, 16 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement regarding tracking the selected media transmission and the selected advertisement.

Examiner maintains that the he amendments are not supported by the instant specification. Requiring both a broadcast media AND selected advertisement is subject matter added to the claims that is not supported by the specification. Applicant points to support in paragraph [0013] of the instant specification, however paragraph [0013] only provides support for broadcast media transmission OR advertisement. See at least “In some embodiments, the device listens for select advertising, identifies the selected advertisement, then starts recording customers' reactions. In some embodiments, the device listens for broadcast media, identifies the program, then starts recording customers' reactions. By listening and identifying advertisements OR other broadcast media through audio waveforms,…(emphasis added)” See above for further explanation regarding the improper amendment in the rejection under 35 USC 112 detailed above.

Applicant argues: Balasubramanian does not disclose analyzing the audio text to classify the individual into a demographic segment. Balasubramanian teaches in paragraphs 22 and 45 using demographic information that is provided by the users, not by analyzing audio from a user.

Examiner agrees and has relied on Black (8,255,948) for the disclosure.

                                                                                                                                                                                                

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681